COPE, Judge
(specially concurring).
On the basis of the grounds advanced by the State in its petition, I concur in the denial of certiorari.
In my view, however, the State’s right of appeal in a criminal case is prescribed by sections 924.07 and 924.071, Florida Statutes (1991). That is so because article V, section 5 of the Florida Constitution provides, “The circuit courts shall have ... jurisdiction of appeals when provided by general law.” Id. § 5(b). While sections 924.07 and 924.071 are invalid as applied to interlocutory appeals from the circuit court to the district court of appeal, R.J.B. v. State, 408 So.2d 1048 (Fla.1982); State v. Smith, 260 So.2d 489 (Fla.1972); State v. M.G., 550 So.2d 1122 (Fla. 3d DCA), review denied, 551 So.2d 462 (Fla.1989), that is because the Florida Constitution provides that the district court of appeal “may review interlocutory orders in such cases to the extent provided by rules adopted by the supreme court.” Id. art. V, § 4(b)(1). The jurisdiction of the circuit court to hear appeals from the county court, by contrast, is prescribed by general law and has been implemented by sections 924.07 and 924.-071, Florida Statutes.